Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 1 of 22 Page ID #:1




  1 Robert V. Prongay (#270796)
    Charles H. Linehan (#307439)
  2
    Pavithra Rajesh (#323055)
  3 GLANCY PRONGAY & MURRAY LLP
    1925 Century Park East, Suite 2100
  4
    Los Angeles, California 90067
  5 Telephone: (310) 201-9150
    Facsimile: (310) 201-9160
  6
    Email: info@glancylaw.com
  7
  8
                         UNITED STATES DISTRICT COURT
  9
                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11   GILBERTO FERREIRA,                    Case No.
 12   Individually and On Behalf of All
      Others Similarly Situated,
 13                                         CLASS ACTION COMPLAINT
 14                           Plaintiff,    FOR VIOLATIONS OF THE
                                            FEDERAL SECURITIES LAWS
 15               v.
 16
      FUNKO, INC., BRIAN MARIOTTI,          JURY TRIAL DEMANDED
 17   RUSSELL NICKEL, and JENNIFER
 18   FALL JUNG,

 19                           Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28


                              CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 2 of 22 Page ID #:2




  1        Plaintiff Gilberto Ferreira (“Plaintiff”), individually and on behalf of all
  2 others similarly situated, by and through his attorneys, alleges the following upon
  3 information and belief, except as to those allegations concerning Plaintiff, which are
  4 alleged upon personal knowledge. Plaintiff’s information and belief is based upon,
  5 among other things, his counsel’s investigation, which includes without limitation:
  6 (a) review and analysis of regulatory filings made by Funko, Inc. (“Funko” or the
  7 “Company”) with the United States (“U.S.”) Securities and Exchange Commission
  8 (“SEC”); (b) review and analysis of press releases and media reports issued by and
  9 disseminated by Funko; and (c) review of other publicly available information
 10 concerning Funko.
 11                  NATURE OF THE ACTION AND OVERVIEW
 12        1.     This is a class action on behalf of persons and entities that purchased or
 13 otherwise acquired Funko securities between October 31, 2019 and March 5, 2020,
 14 inclusive (the “Class Period”). Plaintiff pursues claims against the Defendants under
 15 the Securities Exchange Act of 1934 (the “Exchange Act”).
 16        2.     Funko is a pop culture consumer products company that creates figures,
 17 plush, accessories, apparel, and homewares regarding movies, TV shows,
 18 videogames, musicians, and sports teams.
 19        3.     On February 5, 2020, after the market closed, Funko issued a press
 20 release announcing preliminary fourth quarter 2019 financial results. Therein, Funko
 21 stated that “[n]et sales are expected to be approximately $214 million, a decrease of
 22 8% compared to $233 million in the fourth quarter of 2018.” The Company also
 23 disclosed a $16.8 million writedown to “dispose of slower moving inventory to
 24 increase operational capacity.”
 25        4.     On this news, Funko’s share price fell $6.20, or 40%, to close at $9.29
 26 per share on February 6, 2020, on unusually heavy trading volume.
 27        5.     On March 5, 2020, after the market closed, Funko issued a press release
 28 announcing its fourth quarter and full year 2019 financial results. Therein, Funko
                                          1
                               CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 3 of 22 Page ID #:3




  1 affirmed that net sales for fourth quarter had decreased 4% year-over-year to $213.6
  2 million due to, among other things, “softness at retail during the holiday season
  3 which led to a decrease in orders.”
  4          6.    On this news, Funko’s share price fell $0.32, or over 4%, to close at
  5 $6.92 on March 6, 2020, thereby injuring investors further.
  6          7.    Throughout the Class Period, Defendants made materially false and/or
  7 misleading statements, as well as failed to disclose material adverse facts about the
  8 Company’s business, operations, and prospects. Specifically, Defendants failed to
  9 disclose to investors: (1) that Funko was experiencing lower than expected sales; (2)
 10 that, as a result, Funko was reasonably likely to incur a writedown for slower
 11 moving inventory; and (3) that, as a result of the foregoing, Defendants’ positive
 12 statements about the Company’s business, operations, and prospects were materially
 13 false and/or misleading and/or lacked a reasonable basis.
 14          8.    As a result of Defendants’ wrongful acts and omissions, and the
 15 precipitous decline in the market value of the Company’s securities, Plaintiff and
 16 other Class members have suffered significant losses and damages.
 17                            JURISDICTION AND VENUE
 18          9.    The claims asserted herein arise under Sections 10(b) and 20(a) of the
 19 Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
 20 thereunder by the SEC (17 C.F.R. § 240.10b-5).
 21          10.   This Court has jurisdiction over the subject matter of this action
 22 pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. §
 23 78aa).
 24          11.   Venue is proper in this Judicial District pursuant to 28 U.S.C. §
 25 1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts
 26 in furtherance of the alleged fraud or the effects of the fraud have occurred in this
 27 Judicial District. Many of the acts charged herein, including the dissemination of
 28
                                          2
                               CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 4 of 22 Page ID #:4




  1 materially false and/or misleading information, occurred in substantial part in this
  2 Judicial District. In addition, the Company has offices in this District.
  3        12.    In connection with the acts, transactions, and conduct alleged herein,
  4 Defendants directly and indirectly used the means and instrumentalities of interstate
  5 commerce, including the United States mail, interstate telephone communications,
  6 and the facilities of a national securities exchange.
  7                                        PARTIES
  8        13.    Plaintiff Gilberto Ferreira, as set forth in the accompanying
  9 certification, incorporated by reference herein, purchased Funko securities during
 10 the Class Period, and suffered damages as a result of the federal securities law
 11 violations and false and/or misleading statements and/or material omissions alleged
 12 herein.
 13        14.    Defendant Funko is incorporated under the laws of Delaware with its
 14 principal executive offices located in Everett, Washington. Funko’s shares trade on
 15 the NASDAQ exchange under the symbol “FNKO.”
 16        15.    Defendant Brian Mariotti (“Mariotti”) was the Chief Executive Officer
 17 (“CEO”) of the Company at all relevant times.
 18        16.    Defendant Russell Nickel (“Nickel”) was the Chief Financial Officer
 19 (“CFO”) of the Company from October 2013 until August 13, 2019.
 20        17.    Defendant Jennifer Fall Jung (“Jung”) has been the CFO since August
 21 13, 2019.
 22        18.    Defendants Mariotti, Nickel, and Jung (collectively the “Individual
 23 Defendants”), because of their positions with the Company, possessed the power
 24 and authority to control the contents of the Company’s reports to the SEC, press
 25 releases and presentations to securities analysts, money and portfolio managers and
 26 institutional investors, i.e., the market. The Individual Defendants were provided
 27 with copies of the Company’s reports and press releases alleged herein to be
 28 misleading prior to, or shortly after, their issuance and had the ability and
                                          3
                               CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 5 of 22 Page ID #:5




  1 opportunity to prevent their issuance or cause them to be corrected. Because of their
  2 positions and access to material non-public information available to them, the
  3 Individual Defendants knew that the adverse facts specified herein had not been
  4 disclosed to, and were being concealed from, the public, and that the positive
  5 representations which were being made were then materially false and/or
  6 misleading. The Individual Defendants are liable for the false statements pleaded
  7 herein.
  8                            SUBSTANTIVE ALLEGATIONS
  9                                       Background
 10        19.      Funko is a pop culture consumer products company that creates figures,
 11 plush, accessories, apparel, and homewares regarding movies, TV shows,
 12 videogames, musicians, and sports teams.
 13                            Materially False and Misleading
                          Statements Issued During the Class Period
 14
 15        20.      The Class Period begins on October 31, 2019. On that day, Funko
 16 announced its third quarter 2019 financial results and reiterated its fiscal 2019
 17 outlook. In a press release, the Company stated, in relevant part:
 18        Third Quarter 2019 Highlights

 19              • Net sales increased 26% to $223.3 million
 20              • Gross profit[] increased 26% to $85.5 million
 21
                 • Gross margin[] decreased 10 basis points to 38.3%
 22
                 • Income from operations increased 36% to $22.6 million
 23
 24              • Net income increased to $15.5 million from $7.6 million
 25              • Earnings per diluted share increased to $0.25
 26
                 • Adjusted Net Income[] was $19.9 million compared to $13.6
 27                million in the third quarter of 2018, and Adjusted Earnings per
 28
                                           4
                                CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 6 of 22 Page ID #:6




  1                 Diluted Share[] was $0.38, compared to $0.27 in the third quarter
                    of 2018
  2
  3               • Adjusted EBITDA[] increased 20% to $40.6 million
  4                                             ***
  5         2019 Outlook
  6
            The Company is reiterating its outlook for the full year 2019. The
  7         Company expects net sales to be in a range of $840 million to $850
  8         million. Adjusted EBITDA[] is expected to be in a range of $140
            million to $145 million. Adjusted Earnings per Diluted Share[] is
  9         expected to be in a range of $1.15 per share to $1.22 per share and is
 10         based on estimated adjusted average diluted shares outstanding of 53.5
            million for the full year 2019.
 11
            21.     The same day, Funko filed its quarterly report on Form 10-Q with the
 12
      SEC for the period ended September 30, 2019, affirming the previously reported
 13
      financial results. Regarding inventory levels, the report stated, in relevant part:
 14
            Our success depends, in part, on our ability to successfully manage
 15         our inventories.
 16
            We must maintain sufficient inventory levels to operate our business
 17         successfully, but we must also avoid accumulating excess inventory,
 18         which increases working capital needs and lowers gross margin. We
            obtain substantially all of our inventory from third-party manufacturers
 19         located outside the United States and must typically order products well
 20         in advance of the time these products will be offered for sale to our
            customers. As a result, it may be difficult to respond to changes in
 21         consumer preferences and market conditions, which, for pop culture
 22         products, can change rapidly. If we do not accurately anticipate the
            popularity of certain products, then we may not have sufficient
 23         inventory to meet demand. Alternatively, if demand or future sales do
 24         not reach forecasted levels, we could have excess inventory that we
            may need to hold for a long period of time, write down, sell at prices
 25         lower than expected or discard. If we are not successful in managing
 26         our inventory, our business, financial condition and results of
            operations could be adversely affected.
 27
 28
                                            5
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 7 of 22 Page ID #:7




  1         We may also be negatively affected by changes in retailers’ inventory
            policies and practices. As a result of the desire of retailers to more
  2
            closely manage inventory levels, there is a growing trend to make
  3         purchases on a “just-in-time” basis. This requires us to more closely
            anticipate demand and could require us to carry additional inventory.
  4
            Policies and practices of individual retailers may adversely affect us as
  5         well, including those relating to access to and time on shelf space, price
            demands, payment terms and favoring the products of our competitors.
  6
            Our retail customers make no binding long-term commitments to us
  7         regarding purchase volumes and make all purchases by delivering
            purchase orders. Any retailer can therefore freely reduce its overall
  8
            purchase of our products, including the number and variety of our
  9         products that it carries, and reduce the shelf space allotted for our
            products. If demand or future sales do not reach forecasted levels, we
 10
            could have excess inventory that we may need to hold for a long period
 11         of time, write down, sell at prices lower than expected or discard. If we
 12         are not successful in managing our inventory, our business, financial
            condition and results of operations could be adversely affected.
 13
            22.    The above statements identified in ¶¶ 20-21 were materially false
 14
      and/or misleading, and failed to disclose material adverse facts about the Company’s
 15
      business, operations, and prospects. Specifically, Defendants failed to disclose to
 16
      investors: (1) that Funko was experiencing lower than expected sales; (2) that, as a
 17
      result, Funko was reasonably likely to incur a writedown for slower moving
 18
      inventory; and (3) that, as a result of the foregoing, Defendants’ positive statements
 19
      about the Company’s business, operations, and prospects were materially false
 20
      and/or misleading and/or lacked a reasonable basis.
 21
                          Disclosures at the End of the Class Period
 22
            23.    On February 5, 2020, after the market closed, Funko issued a press
 23
      release announcing preliminary fourth quarter 2019 financial results. Therein, Funko
 24
      stated that “[n]et sales are expected to be approximately $214 million, a decrease of
 25
      8% compared to $233 million in the fourth quarter of 2018.” The Company also
 26
      disclosed a $16.8 million writedown to “dispose of slower moving inventory to
 27
      increase operational capacity.” The press release stated, in relevant part:
 28
                                           6
                                CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 8 of 22 Page ID #:8




  1        Net sales are expected to be approximately $214 million, a decrease of
           8% compared to $233 million in the fourth quarter of 2018. Net sales
  2
           were below expectations in mature markets, including the U.S., due to
  3        the challenging retail environment, which resulted in lower than
           expected purchases among Funko’s top customers throughout the
  4
           holiday season as well as softness in sales related to certain tentpole
  5        movie releases. These factors more than offset strong growth both in
           Europe and the Loungefly brand during the quarter.
  6
  7        For the fourth quarter of fiscal 2019, Funko estimates:
  8           • Net sales in the U.S. will decrease approximately 9%, while net
  9             sales internationally will decrease approximately 8%, reflecting
                declines in mature international markets, including Australia and
 10             Canada, partially offset by continued double digit growth in
 11             Europe.

 12           • On a product category basis, net sales of figures will decrease
                approximately 10% and net sales of other products will decrease
 13
                approximately 3% versus the year ago period, respectively. Net
 14             sales of Loungefly items, included in other products, are
                expected to show continued double digit growth in the fourth
 15
                quarter offset by declines in other branded products.
 16
              • The Company will incur a one-time $16.8 million charge related
 17             to the write-down of inventory as a result of the Company’s
 18             decision to dispose of slower moving inventory to increase
                operational capacity. This charge is incremental to normal course
 19             reserves and will have an unfavorable impact to gross profit[],
 20             gross margin[], net loss and net loss per diluted share in the
                fourth quarter.
 21
 22           • Gross profit[] will be in the range of $62.3 million to $62.8
                million, while gross margin1 will be 29.2% to 29.4%. Gross
 23             margin excluding the one-time inventory write-down[] will be
 24             37.0% to 37.3%.

 25           • The Company will have a net loss in the range of $6.7 million to
                $6.0 million and net loss per diluted share of $0.12 to $0.11.
 26
 27           • Adjusted EBITDA[] will be in the range of $24.7 million to
                $25.7 million.
 28
                                         7
                              CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 9 of 22 Page ID #:9




  1               • Adjusted Net Income[] will be in the range of $8.1 million to
                    $8.9 million and Adjusted Earnings per Diluted Share[] will be
  2
                    in the range of $0.16 to $0.18.
  3
            “While we are disappointed in our fourth quarter results, we are
  4         confident that our strong track record of innovation through new
  5         product categories and properties, as well as continued international
            expansion, will continue to propel the Company in 2020 and beyond.
  6         The underlying strength of our Pop! and Loungefly brands, combined
  7         with Funko’s unique ability to leverage evergreen properties will
            enable the Company to achieve high-single-digit to low-double-digit
  8         sales growth in 2020,” stated Brian Mariotti, Chief Executive Officer.
  9
            24.     Moreover, the Company expected that sales trends would not improve
 10
      until second half of fiscal 2020, stating in the same press release:
 11
            The Company expects its 2020 net sales growth rate to be in the high-
 12         single-digits to low-double-digits. Additionally, the Company
 13         anticipates that top line trends will improve gradually throughout 2020
            and will be largely weighted toward the second half of the year, with
 14         net sales in the first half expected to be down low-single-digits to flat
 15         compared to the first half of 2019. Funko plans to provide expanded
            guidance for 2020 in connection with the release of fourth quarter and
 16         full year 2019 financial results on March 5, 2020.
 17         25.     On this news, Funko’s share price fell $6.20, or 40%, to close at $9.29
 18 per share on February 6, 2020, on unusually heavy trading volume.
 19       26. On March 5, 2020, after the market closed, Funko issued a press release
 20 announcing its fourth quarter and full year 2019 financial results. Therein, Funko
 21 affirmed that net sales for fourth quarter had decreased 4% year-over-year to $213.6
 22 million due to, among other things, “softness at retail during the holiday season
 23 which led to a decrease in orders.”
 24         27.     On this news, Funko’s share price fell $0.32, or over 4%, to close at
 25 $6.92 on March 6, 2020, thereby injuring investors further.
 26                       CLASS ACTION ALLEGATIONS
 27         28.     Plaintiff brings this action as a class action pursuant to Federal Rule of
 28 Civil Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and
                                            8
                            CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 10 of 22 Page ID #:10




   1 entities that purchased or otherwise acquired Funko securities between October 31,
   2 2019 and March 5, 2020, inclusive, and who were damaged thereby (the “Class”).
   3 Excluded from the Class are Defendants, the officers and directors of the Company,
   4 at all relevant times, members of their immediate families and their legal
   5 representatives, heirs, successors, or assigns, and any entity in which Defendants
   6 have or had a controlling interest.
   7         29.   The members of the Class are so numerous that joinder of all members
   8 is impracticable. Throughout the Class Period, Funko’s shares actively traded on
   9 the NASDAQ. While the exact number of Class members is unknown to Plaintiff at
  10 this time and can only be ascertained through appropriate discovery, Plaintiff
  11 believes that there are at least hundreds or thousands of members in the proposed
  12 Class. Millions of Funko shares were traded publicly during the Class Period on the
  13 NASDAQ. Record owners and other members of the Class may be identified from
  14 records maintained by Funko or its transfer agent and may be notified of the
  15 pendency of this action by mail, using the form of notice similar to that customarily
  16 used in securities class actions.
  17         30.   Plaintiff’s claims are typical of the claims of the members of the Class
  18 as all members of the Class are similarly affected by Defendants’ wrongful conduct
  19 in violation of federal law that is complained of herein.
  20         31.   Plaintiff will fairly and adequately protect the interests of the members
  21 of the Class and has retained counsel competent and experienced in class and
  22 securities litigation.
  23         32.   Common questions of law and fact exist as to all members of the Class
  24 and predominate over any questions solely affecting individual members of the
  25 Class. Among the questions of law and fact common to the Class are:
  26         (a)   whether the federal securities laws were violated by Defendants’ acts as
  27 alleged herein;
  28
                                           9
                                CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 11 of 22 Page ID #:11




   1         (b)   whether statements made by Defendants to the investing public during
   2 the Class Period omitted and/or misrepresented material facts about the business,
   3 operations, and prospects of Funko; and
   4         (c)   to what extent the members of the Class have sustained damages and
   5 the proper measure of damages.
   6         33.   A class action is superior to all other available methods for the fair and
   7 efficient adjudication of this controversy since joinder of all members is
   8 impracticable. Furthermore, as the damages suffered by individual Class members
   9 may be relatively small, the expense and burden of individual litigation makes it
  10 impossible for members of the Class to individually redress the wrongs done to
  11 them. There will be no difficulty in the management of this action as a class action.
  12                         UNDISCLOSED ADVERSE FACTS
  13         34.   The market for Funko’s securities was open, well-developed and
  14 efficient at all relevant times. As a result of these materially false and/or misleading
  15 statements, and/or failures to disclose, Funko’s securities traded at artificially
  16 inflated prices during the Class Period. Plaintiff and other members of the Class
  17 purchased or otherwise acquired Funko’s securities relying upon the integrity of the
  18 market price of the Company’s securities and market information relating to Funko,
  19 and have been damaged thereby.
  20         35.   During the Class Period, Defendants materially misled the investing
  21 public, thereby inflating the price of Funko’s securities, by publicly issuing false
  22 and/or misleading statements and/or omitting to disclose material facts necessary to
  23 make Defendants’ statements, as set forth herein, not false and/or misleading. The
  24 statements and omissions were materially false and/or misleading because they
  25 failed to disclose material adverse information and/or misrepresented the truth about
  26 Funko’s business, operations, and prospects as alleged herein.
  27         36.   At all relevant times, the material misrepresentations and omissions
  28 particularized in this Complaint directly or proximately caused or were a substantial
                                           10
                                CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 12 of 22 Page ID #:12




   1 contributing cause of the damages sustained by Plaintiff and other members of the
   2 Class. As described herein, during the Class Period, Defendants made or caused to
   3 be made a series of materially false and/or misleading statements about Funko’s
   4 financial well-being and prospects. These material misstatements and/or omissions
   5 had the cause and effect of creating in the market an unrealistically positive
   6 assessment of the Company and its financial well-being and prospects, thus causing
   7 the Company’s securities to be overvalued and artificially inflated at all relevant
   8 times. Defendants’ materially false and/or misleading statements during the Class
   9 Period resulted in Plaintiff and other members of the Class purchasing the
  10 Company’s securities at artificially inflated prices, thus causing the damages
  11 complained of herein when the truth was revealed.
  12                                  LOSS CAUSATION
  13        37.    Defendants’ wrongful conduct, as alleged herein, directly and
  14 proximately caused the economic loss suffered by Plaintiff and the Class.
  15        38.    During the Class Period, Plaintiff and the Class purchased Funko’s
  16 securities at artificially inflated prices and were damaged thereby. The price of the
  17 Company’s securities significantly declined when the misrepresentations made to
  18 the market, and/or the information alleged herein to have been concealed from the
  19 market, and/or the effects thereof, were revealed, causing investors’ losses.
  20                             SCIENTER ALLEGATIONS
  21        39.    As alleged herein, Defendants acted with scienter since Defendants
  22 knew that the public documents and statements issued or disseminated in the name
  23 of the Company were materially false and/or misleading; knew that such statements
  24 or documents would be issued or disseminated to the investing public; and
  25 knowingly and substantially participated or acquiesced in the issuance or
  26 dissemination of such statements or documents as primary violations of the federal
  27 securities laws. As set forth elsewhere herein in detail, the Individual Defendants,
  28 by virtue of their receipt of information reflecting the true facts regarding Funko,
                                           11
                                CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 13 of 22 Page ID #:13




   1 their control over, and/or receipt and/or modification of Funko’s allegedly
   2 materially misleading misstatements and/or their associations with the Company
   3 which made them privy to confidential proprietary information concerning Funko,
   4 participated in the fraudulent scheme alleged herein.
   5               APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)
   6
             40.    The market for Funko’s securities was open, well-developed and
   7
       efficient at all relevant times. As a result of the materially false and/or misleading
   8
       statements and/or failures to disclose, Funko’s securities traded at artificially
   9
       inflated prices during the Class Period. On October 31, 2019, the Company’s share
  10
       price closed at a Class Period high of $18.00 per share. Plaintiff and other members
  11
       of the Class purchased or otherwise acquired the Company’s securities relying upon
  12
       the integrity of the market price of Funko’s securities and market information
  13
       relating to Funko, and have been damaged thereby.
  14
             41.    During the Class Period, the artificial inflation of Funko’s shares was
  15
       caused by the material misrepresentations and/or omissions particularized in this
  16
       Complaint causing the damages sustained by Plaintiff and other members of the
  17
       Class. As described herein, during the Class Period, Defendants made or caused to
  18
       be made a series of materially false and/or misleading statements about Funko’s
  19
       business, prospects, and operations. These material misstatements and/or omissions
  20
       created an unrealistically positive assessment of Funko and its business, operations,
  21
       and prospects, thus causing the price of the Company’s securities to be artificially
  22
       inflated at all relevant times, and when disclosed, negatively affected the value of
  23
       the Company shares. Defendants’ materially false and/or misleading statements
  24
       during the Class Period resulted in Plaintiff and other members of the Class
  25
       purchasing the Company’s securities at such artificially inflated prices, and each of
  26
       them has been damaged as a result.
  27
  28
                                            12
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 14 of 22 Page ID #:14




   1        42.    At all relevant times, the market for Funko’s securities was an efficient
   2 market for the following reasons, among others:
   3        (a)    Funko shares met the requirements for listing, and was listed and
   4 actively traded on the NASDAQ, a highly efficient and automated market;
   5        (b)    As a regulated issuer, Funko filed periodic public reports with the SEC
   6 and/or the NASDAQ;
   7        (c)    Funko regularly communicated with public investors via established
   8 market communication mechanisms, including through regular dissemination of
   9 press releases on the national circuits of major newswire services and through other
  10 wide-ranging public disclosures, such as communications with the financial press
  11 and other similar reporting services; and/or
  12        (d)    Funko was followed by securities analysts employed by brokerage
  13 firms who wrote reports about the Company, and these reports were distributed to
  14 the sales force and certain customers of their respective brokerage firms. Each of
  15 these reports was publicly available and entered the public marketplace.
  16        43.    As a result of the foregoing, the market for Funko’s securities promptly
  17 digested current information regarding Funko from all publicly available sources
  18 and reflected such information in Funko’s share price. Under these circumstances,
  19 all purchasers of Funko’s securities during the Class Period suffered similar injury
  20 through their purchase of Funko’s securities at artificially inflated prices and a
  21 presumption of reliance applies.
  22        44.    A Class-wide presumption of reliance is also appropriate in this action
  23 under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United
  24 States, 406 U.S. 128 (1972), because the Class’s claims are, in large part, grounded
  25 on Defendants’ material misstatements and/or omissions.          Because this action
  26 involves Defendants’ failure to disclose material adverse information regarding the
  27 Company’s business operations and financial prospects—information that
  28 Defendants were obligated to disclose—positive proof of reliance is not a
                                           13
                                CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 15 of 22 Page ID #:15




   1 prerequisite to recovery. All that is necessary is that the facts withheld be material
   2 in the sense that a reasonable investor might have considered them important in
   3 making investment decisions. Given the importance of the Class Period material
   4 misstatements and omissions set forth above, that requirement is satisfied here.
   5                                  NO SAFE HARBOR
   6         45.   The statutory safe harbor provided for forward-looking statements
   7 under certain circumstances does not apply to any of the allegedly false statements
   8 pleaded in this Complaint. The statements alleged to be false and misleading herein
   9 all relate to then-existing facts and conditions. In addition, to the extent certain of
  10 the statements alleged to be false may be characterized as forward looking, they
  11 were not identified as “forward-looking statements” when made and there were no
  12 meaningful cautionary statements identifying important factors that could cause
  13 actual results to differ materially from those in the purportedly forward-looking
  14 statements. In the alternative, to the extent that the statutory safe harbor is
  15 determined to apply to any forward-looking statements pleaded herein, Defendants
  16 are liable for those false forward-looking statements because at the time each of
  17 those forward-looking statements was made, the speaker had actual knowledge that
  18 the forward-looking statement was materially false or misleading, and/or the
  19 forward-looking statement was authorized or approved by an executive officer of
  20 Funko who knew that the statement was false when made.
  21                                       FIRST CLAIM
  22                 Violation of Section 10(b) of The Exchange Act and
  23                         Rule 10b-5 Promulgated Thereunder
  24                                 Against All Defendants
  25         46.   Plaintiff repeats and re-alleges each and every allegation contained
  26 above as if fully set forth herein.
  27         47.   During the Class Period, Defendants carried out a plan, scheme and
  28 course of conduct which was intended to and, throughout the Class Period, did: (i)
                                            14
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 16 of 22 Page ID #:16




   1 deceive the investing public, including Plaintiff and other Class members, as alleged
   2 herein; and (ii) cause Plaintiff and other members of the Class to purchase Funko’s
   3 securities at artificially inflated prices. In furtherance of this unlawful scheme, plan
   4 and course of conduct, Defendants, and each defendant, took the actions set forth
   5 herein.
   6         48.   Defendants (i) employed devices, schemes, and artifices to defraud; (ii)
   7 made untrue statements of material fact and/or omitted to state material facts
   8 necessary to make the statements not misleading; and (iii) engaged in acts, practices,
   9 and a course of business which operated as a fraud and deceit upon the purchasers of
  10 the Company’s securities in an effort to maintain artificially high market prices for
  11 Funko’s securities in violation of Section 10(b) of the Exchange Act and Rule 10b-
  12 5. All Defendants are sued either as primary participants in the wrongful and illegal
  13 conduct charged herein or as controlling persons as alleged below.
  14         49.   Defendants, individually and in concert, directly and indirectly, by the
  15 use, means or instrumentalities of interstate commerce and/or of the mails, engaged
  16 and participated in a continuous course of conduct to conceal adverse material
  17 information about Funko’s financial well-being and prospects, as specified herein.
  18         50.   Defendants employed devices, schemes and artifices to defraud, while
  19 in possession of material adverse non-public information and engaged in acts,
  20 practices, and a course of conduct as alleged herein in an effort to assure investors of
  21 Funko’s value and performance and continued substantial growth, which included
  22 the making of, or the participation in the making of, untrue statements of material
  23 facts and/or omitting to state material facts necessary in order to make the
  24 statements made about Funko and its business operations and future prospects in
  25 light of the circumstances under which they were made, not misleading, as set forth
  26 more particularly herein, and engaged in transactions, practices and a course of
  27 business which operated as a fraud and deceit upon the purchasers of the Company’s
  28 securities during the Class Period.
                                           15
                                CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 17 of 22 Page ID #:17




   1        51.    Each of the Individual Defendants’ primary liability and controlling
   2 person liability arises from the following facts: (i) the Individual Defendants were
   3 high-level executives and/or directors at the Company during the Class Period and
   4 members of the Company’s management team or had control thereof; (ii) each of
   5 these defendants, by virtue of their responsibilities and activities as a senior officer
   6 and/or director of the Company, was privy to and participated in the creation,
   7 development and reporting of the Company’s internal budgets, plans, projections
   8 and/or reports; (iii) each of these defendants enjoyed significant personal contact
   9 and familiarity with the other defendants and was advised of, and had access to,
  10 other members of the Company’s management team, internal reports and other data
  11 and information about the Company’s finances, operations, and sales at all relevant
  12 times; and (iv) each of these defendants was aware of the Company’s dissemination
  13 of information to the investing public which they knew and/or recklessly
  14 disregarded was materially false and misleading.
  15        52.    Defendants had actual knowledge of the misrepresentations and/or
  16 omissions of material facts set forth herein, or acted with reckless disregard for the
  17 truth in that they failed to ascertain and to disclose such facts, even though such
  18 facts were available to them. Such defendants’ material misrepresentations and/or
  19 omissions were done knowingly or recklessly and for the purpose and effect of
  20 concealing Funko’s financial well-being and prospects from the investing public and
  21 supporting the artificially inflated price of its securities. As demonstrated by
  22 Defendants’ overstatements and/or misstatements of the Company’s business,
  23 operations, financial well-being, and prospects throughout the Class Period,
  24 Defendants, if they did not have actual knowledge of the misrepresentations and/or
  25 omissions alleged, were reckless in failing to obtain such knowledge by deliberately
  26 refraining from taking those steps necessary to discover whether those statements
  27 were false or misleading.
  28
                                            16
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 18 of 22 Page ID #:18




   1        53.    As a result of the dissemination of the materially false and/or
   2 misleading information and/or failure to disclose material facts, as set forth above,
   3 the market price of Funko’s securities was artificially inflated during the Class
   4 Period. In ignorance of the fact that market prices of the Company’s securities were
   5 artificially inflated, and relying directly or indirectly on the false and misleading
   6 statements made by Defendants, or upon the integrity of the market in which the
   7 securities trades, and/or in the absence of material adverse information that was
   8 known to or recklessly disregarded by Defendants, but not disclosed in public
   9 statements by Defendants during the Class Period, Plaintiff and the other members
  10 of the Class acquired Funko’s securities during the Class Period at artificially high
  11 prices and were damaged thereby.
  12        54.    At the time of said misrepresentations and/or omissions, Plaintiff and
  13 other members of the Class were ignorant of their falsity, and believed them to be
  14 true. Had Plaintiff and the other members of the Class and the marketplace known
  15 the truth regarding the problems that Funko was experiencing, which were not
  16 disclosed by Defendants, Plaintiff and other members of the Class would not have
  17 purchased or otherwise acquired their Funko securities, or, if they had acquired such
  18 securities during the Class Period, they would not have done so at the artificially
  19 inflated prices which they paid.
  20        55.    By virtue of the foregoing, Defendants violated Section 10(b) of the
  21 Exchange Act and Rule 10b-5 promulgated thereunder.
  22        56.    As a direct and proximate result of Defendants’ wrongful conduct,
  23 Plaintiff and the other members of the Class suffered damages in connection with
  24 their respective purchases and sales of the Company’s securities during the Class
  25 Period.
  26
  27
  28
                                          17
                               CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 19 of 22 Page ID #:19




   1                                   SECOND CLAIM
   2                    Violation of Section 20(a) of The Exchange Act
   3                           Against the Individual Defendants
   4        57.    Plaintiff repeats and re-alleges each and every allegation contained
   5 above as if fully set forth herein.
   6        58.    Individual Defendants acted as controlling persons of Funko within the
   7 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their
   8 high-level positions and their ownership and contractual rights, participation in,
   9 and/or awareness of the Company’s operations and intimate knowledge of the false
  10 financial statements filed by the Company with the SEC and disseminated to the
  11 investing public, Individual Defendants had the power to influence and control and
  12 did influence and control, directly or indirectly, the decision-making of the
  13 Company, including the content and dissemination of the various statements which
  14 Plaintiff contends are false and misleading. Individual Defendants were provided
  15 with or had unlimited access to copies of the Company’s reports, press releases,
  16 public filings, and other statements alleged by Plaintiff to be misleading prior to
  17 and/or shortly after these statements were issued and had the ability to prevent the
  18 issuance of the statements or cause the statements to be corrected.
  19        59.    In particular, Individual Defendants had direct and supervisory
  20 involvement in the day-to-day operations of the Company and, therefore, had the
  21 power to control or influence the particular transactions giving rise to the securities
  22 violations as alleged herein, and exercised the same.
  23        60.    As set forth above, Funko and Individual Defendants each violated
  24 Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this
  25 Complaint. By virtue of their position as controlling persons, Individual Defendants
  26 are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate
  27 result of Defendants’ wrongful conduct, Plaintiff and other members of the Class
  28
                                            18
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 20 of 22 Page ID #:20




   1 suffered damages in connection with their purchases of the Company’s securities
   2 during the Class Period.
   3                                PRAYER FOR RELIEF
   4        WHEREFORE, Plaintiff prays for relief and judgment, as follows:
   5        (a)    Determining that this action is a proper class action under Rule 23 of
   6 the Federal Rules of Civil Procedure;
   7        (b)    Awarding compensatory damages in favor of Plaintiff and the other
   8 Class members against all defendants, jointly and severally, for all damages
   9 sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial,
  10 including interest thereon;
  11        (c)    Awarding Plaintiff and the Class their reasonable costs and expenses
  12 incurred in this action, including counsel fees and expert fees; and
  13        (d)    Such other and further relief as the Court may deem just and proper.
  14
                                   JURY TRIAL DEMANDED
  15
            Plaintiff hereby demands a trial by jury.
  16
  17 Dated: March 10, 2020                   GLANCY PRONGAY & MURRAY LLP
  18
                                             By: s/ Charles H. Linehan
  19                                         Robert V. Prongay
                                             Charles H. Linehan
  20
                                             Pavithra Rajesh
  21                                         1925 Century Park East, Suite 2100
                                             Los Angeles, CA 90067
  22
                                             Telephone: (310) 201-9150
  23                                         Facsimile: (310) 201-9160
                                             Email: info@glancylaw.com
  24
  25                                         Counsel for Plaintiff Gilberto Ferreira
  26
  27
  28
                                           19
                                CLASS ACTION COMPLAINT
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 21 of 22 Page ID #:21



                         SWORN CERTIFICATION OF PLAINTIFF


                          FUNKO, INC. SECURITIES LITIGATION


       I, Gilberto Ferreira, certify that:

       1.       I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
                Plaintiff motion on my behalf.

       2.       I am duly authorized to institute legal action against Funko, Inc. and other
                defendants.

       3.       I did not purchase the Funko, Inc. securities that are the subject of this action at
                the direction of plaintiff’s counsel or in order to participate in any private action
                arising under this title.

       4.       I am willing to serve as a representative party on behalf of a class and will testify
                at deposition and trial, if necessary.

       5.       My transactions in Funko, Inc. securities during the Class Period set forth in the
                Complaint are as follows:

                (See attached transactions)

       6.       I have not sought to serve, nor served, as a representative party on behalf of a
                class under this title during the last three years, except for the following:


       7.       I will not accept any payment for serving as a representative party, except to
                receive my pro rata share of any recovery or as ordered or approved by the court,
                including the award to a representative plaintiff of reasonable costs and expenses
                (including lost wages) directly relating to the representation of the class.


       I declare under penalty of perjury that the foregoing are true and correct statements.



     2/7/2020
     ________________                          _________________________________________
           Date                                             Gilberto Ferreira
Case 2:20-cv-02319-VAP-PJW Document 1 Filed 03/10/20 Page 22 of 22 Page ID #:22




                Gilberto Ferreira's Transactions in Funko, Inc. (FNKO)
                Date      Transaction Type      Quantity        Unit Price
              12/13/2019       Bought                   667        $15.1500
